Citation Nr: 1709216	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  07-31 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected disabilities.

2. Entitlement to service connection for prostatitis to include urinary infections.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from November 1977 to March 1998.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before a VA Decision Review Officer (DRO) at a May 2015 hearing conducted at the RO.  A transcript of the hearing is of record.

The issue of service connection for a cervical spine disability was previously before the Board in April 2013, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The issue of entitlement to service connection for chronic prostatitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A chronic cervical spine disability was not manifest in active service and arthritis was not manifest within one year of service discharge; any current cervical spine disability is not otherwise etiologically related to such service nor is it caused or aggravated by service-connected disabilities.




CONCLUSION OF LAW

The criteria for entitlement to service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded a VA examination in conjunction with his claim.  See 38 U.S.C.A. 
§ 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2016); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  This VA examination with addendum opinion are adequate for the purposes of the instant appeal, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate basis for the diagnosis and opinions rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As noted above, the instant appeal has been previously remanded in April 2013.  There has been substantial compliance with the Board's remand directives, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain disabilities, including arthritis, may be presumed to have been incurred in service where present to a compensable degree within 1 year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

The Veteran contends he suffers from a chronic cervical spine (neck) disability that is directly related to his period of active service.  Alternately, he asserts that his cervical spine disability, in particular degenerative joint disease, a form of arthritis, has been caused or aggravated by his service-connected lumbar spine disability.

While the evidence reveals that the Veteran currently suffers from degenerative joint and disc disease of the cervical spine, the competent, probative evidence of record does not etiologically link the Veteran's current disabilities to his service or any incident therein.  The Veteran states he injured his back during service, which eventually led to his cervical spine condition.  However, while service treatment records document complaints of low back pain, there is no indication he sought treatment for, or complained of, cervical spine or neck problems in service.  A December 1997 Report of Medical History notes the Veteran reported a history of low back pain, but did not report complaints related to the cervical spine.  Further, a December 1997 Report of Medical Examination notes a clinical evaluation revealed a normal musculoskeletal evaluation.  As such, the Board finds that no chronic cervical spine disability was manifest during active service.

When a disorder is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  Alternately, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a), (b) (2016).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Post-service records reveal there is no evidence that the Veteran sought treatment for a cervical spine condition until approximately 2006, a period of eight years following service separation.  While not dispositive of the issue, the Board may and will consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

Furthermore, as the Veteran was not diagnosed with arthritis of the cervical spine until approximately July 2006, more than one year following service separation, the presumption of service connection does not apply.  See 38 C.F.R. §§ 3.307, 3.309(a).  Finally, the Board has considered whether service connection may be awarded for arthritis of the cervical spine based on continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the record reflects sporadic reports of neck pain following service, the Veteran denied neck symptoms on multiple occasions.  See, e.g., February 2005 MACH Family Health Center outpatient note.  Therefore, continuity of symptomatology is not demonstrated, and service connection may not be presumed on this basis alone.

The Veteran has submitted a private medical opinions in support of his claim.  A November 2006 statement from an Army nurse practitioner (NP) indicates she had been treating the Veteran for degenerative disc and joint disease of the cervical spine.  The NP further stated that she had reviewed the Veteran's service treatment records as well as her current records, and rendered an opinion that these cervical spine conditions "are directly related to injuries the [V]eteran incurred in service or aggrevated (sic) by service connected disabilities."  However, the NP offered no rationale for the opinion.  

The Board has considered the probative value of this medical opinion.  In this regard, the Veteran's Army NP did not identify any specific in-service injury that may have led to his current cervical spine disability.  As discussed above, service treatment records reveal no complaints of, or treatment for, a cervical spine (neck) injury.  Based on the inconsistencies between the history provided by this private opinions and the contemporaneous evidence of record, the Board affords no probative value to the November 2006 medical opinion.  See generally Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).

By contrast, two VA medical examiners rendered negative etiological opinions related to the claimed cervical spine disability.  An October 2011 VA neck examination noted a diagnosis of degenerative disc disease of the cervical spine.  The examiner opined that it is less likely than not this disability is related to the Veteran's active service, as service treatment records reveal no complaints of any cervical condition during or within one year of military service, and no injuries to the cervical spine were noted.  Importantly, the Veteran himself has not identified an in-service injury to the cervical spine or related in-service treatment.  A June 2013 addendum opinion indicates it is less likely than not the Veteran's current cervical spine condition has been caused by or accelerated by his time in service or other service-connected disabilities.  In this regard, the examiner noted that MRI and exam findings show normal progression that is appropriate for age regardless of service or other service-connected conditions.  The examiner concluded by noting that he reviewed the conflicting medical evidence of record, but that this opinion is congruent with medical literature regarding osteoarthritis.

In sum, the Board finds that there is no evidence of a cervical spine disability in service.  Further, the presumption of service connection does not apply, as arthritis was not manifest within one year of service discharge, and there is no competent, credible evidence of continuity of symptomatology since service.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current disability and his period of active service or to a service-connected disability.  The preponderance of the evidence is against this aspect of the Veteran's claim.  The Board affords no probative value to the November 2006 medical opinion, and two probative VA opinions provide negative etiological opinions addressing both direct and secondary service connection.  

The Board acknowledges that the Veteran himself has claimed that he suffers from a cervical spine disability as directly related to his active service or as secondary to his service-connected lumbar spine disability.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection, and the Board affords these statements little probative value.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for cervical spine disability, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.


ORDER

Service connection for a cervical spine disability is denied


REMAND

In a July 2012 VA opinion addressing the Veteran's prostate disorder, the VA examiner stated that the Veteran's current symptoms cannot be "definitively connected to his complaints in the military."  Later in the opinion, the examiner again stated that the Veteran's in-service complaints "do not definitively match typical chronic prostatitis/prostatism type of symptomatology."  By basing a negative opinion on an inability to "definitively" determine the nature of the Veteran's in-service symptoms, or link his current symptoms to those experienced in service, it appears the VA examiner placed an inappropriate burden on the Veteran to support his claim.  Because the July 2012 VA opinion utilizes an incorrect standard for adjudication, a new VA opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to an appropriate VA examiner for an addendum opinion regarding the claimed chronic prostatitis.  (If the prior examiner is unavailable, another similarly situated examination should be utilized.)  If the examiner believes an additional physical examination of the Veteran would be beneficial, one is to be arranged. All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  

After reviewing the record and examining the Veteran (if deemed necessary), the examiner should provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's current chronic prostatitis (or any other prostate disorder) had its onset or is otherwise etiologically related to his period of active service.  
	
In offering this opinion, the examiner must discuss multiple complaints of in-service urinary tract infections as well as treatment for hematuria shortly before separation from service.  A complete rationale must be provided for all opinion(s) expressed.

2. Review the expanded record, including the examination report above.  If the addendum opinion is deficient in any manner, corrective procedures must be implemented at once.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


